 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (the “Agreement”) is made and entered into
effective as of November 1, 2018 (the “Effective Date”) by and between Petrolia
Energy Corporation, a Texas Corporation, whose mailing address is 710 N. Post
Oak Rd, Suite 512, Houston, Texas 77024 (the “Seller”) and Crossroads Petroleum
L.L.C., a Texas Limited Liability Company, whose mailing address is 28535 Nelson
Rd., San Benito, Texas 78586 (the “Purchaser”).

 

BACKGROUND

 

The Purchaser desires to purchase from the Seller, and the Seller desires to
sell to the Purchaser, all of Seller’s right, title and interest, believed to be
one hundred percent (100%) Working Interest, carrying an undivided eighty three
percent (83%) Net Revenue Interest (NRI%) of eight-eights (8/8ths) leasehold in
the Noack Farms, Minerva Lease and all related leases and assets located in
Milam County, Texas, which are more specifically described in Exhibit A attached
hereto and incorporate herein (collectively, herein called the “Noack Field
Assets”) on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, for value received, the parties hereto agree to the following
terms and conditions:

 

Ø Purchase and Sale. On the terms and subject to the conditions set forth in
this Agreement, at the Closing (defined below), the Purchaser hereby agrees to
purchase, acquire and accept from Seller, and Seller hereby agrees to sell,
transfer, assign, convey and deliver to the Purchaser, all of the Seller’s
right, title and interest in and to the NOACK Field Assets, believed to be not
less than an undivided eighty three percent (83%) leasehold net revenue interest
(“NRI”); a one hundred percent (100%) Working Interest in the NOACK Field
Assets.

 

Purchase Price. Subject to the conditions set forth in this Agreement, the total
purchase price (“Purchase Price”) for the NOACK Field Assets to be paid by the
Purchaser to the Seller for the NOACK Field Assets shall be the sum of
$375,000.00, payable as follows:

 

  Ø $13,500.00 credit on file;   Ø $121,500.00 paid on or before November 5th,
2018 (“1st Deposit”); plus   Ø $125,000.00 paid on or before December 1st, 2018
(“2nd Deposit”); plus   Ø $115,000.00 paid on or before December 31st, 2018
(“Final Payment”);   Ø Carried Payments. After the Initial Deposit, the
Purchaser will have officially Closed on the transaction with an effective date
of November 1st, 2018. Until the Final Payment is received, the Seller will have
a fully secured and primary lien against 100% Interest the Noack Field Asset.
Any default on the Carried Payments will allow Seller to foreclose after a
30-day remedy period. No surface equipment or facilities can be removed without
Seller until Final Payment is received and the security is removed.

 



   

 

 

Ø Closing. Subject to the conditions set forth in this Agreement and the waiver
of the Noak Farms, LLC right of first refusal (disclosed below) being obtained
or the failure of it to be timely exercised, the official closing date
(“Closing”) shall be November 1st, 2018. Any oil produced prior to this date
will belong to the Seller.

 

Ø Additional Terms - At Closing, the Seller shall execute, acknowledge and
deliver to the Purchaser: (i) a recordable assignment, mutually acceptable in
form and substance, to the Purchaser and the Seller of the Seller’s NOACK Field
Assets (the “Assignment), reserving a lien to secure payment of the Purchase
Price, (ii) a promissory note acceptable to the Seller evidencing the
Purchaser’s payment obligation of the Purchase Price. Upon Closing, Purchaser
will also promptly file all appropriate documents with the Railroad Commission
(RRC) to take over as the official Operator as of the Effective Date. Ad Valorem
Taxes will be prorated to Buyer and Seller as of the Effective Date. Upon
Closing, and within seven (7) days thereafter, Seller agrees to provide
Purchaser with copies of Seller’s records relating to the Assets that are the
subject of this Agreement, including (if applicable) information regarding all
of Seller’s accounts holding funds in suspense and Seller’s division orders and
all supporting documentation regarding the royalty owners and working interest
owners in the leases for which Seller disburses proceeds of productions.

 

Ø Allocation of Liabilities. Notwithstanding anything to the contrary elsewhere
contained, following the Closing, the Purchaser shall be responsible for and
shall assume only liabilities related to the NOACK Field Assets that arise
solely as a result of events wholly occurring subsequent to the Effective Date.
The Seller agrees to be responsible for and assume all liabilities whatsoever
that pertain to the NOACK Field Assets, to the extent that they arise as a
result of events occurring prior to the Effective Date.

 

Ø Seller’s Covenants, Representations and Warranties. The Seller covenants,
represents and warrants to Purchaser that:

 

(a) Disclosure. Seller has fully disclosed to the Purchaser in writing all of
the Seller’s contracts, commitments and liabilities to Purchaser, whether they
be direct or contingent. No hydrocarbons are subject to any sales contract, and
no person or entity has any call upon, option to purchase, or similar rights
with respect to the production from the wells and leases that are included in
the Assets that are the subject of this Agreement. Seller has disclosed to
Purchaser in writing any and all facts and circumstances of which Seller has
knowledge that could reasonably be expected to materially affects any of the
Assets or the development, use, operation, management, leasing, occupancy,
status, condition and legal compliance of the Assets or any portion thereof.

 

(b) Assets. Seller is the owner of all of the NOACK Field Assets covered by this
Agreement and conveys all such NOACK Field Assets to the Purchaser, free of all
claims, liens, burdens, encumbrances, restrictions and other adverse interests
other than those that have been expressly disclosed to the Purchaser in writing
on or prior to the Effective Date.

 



 2 

   

 

(e) Liabilities. There are no debts or liabilities of any type whatsoever with
respect to Seller (including without limitation, tax liabilities of any type)
other than debts or liabilities incurred in the ordinary course of business as
of this date and which have been expressly disclosed to the Purchaser in writing
prior to the Effective Date.

 

(f) Actions/Suits. There are no suits, claims, demands, filings, causes of
action, administrative proceedings, lawsuits or other litigation pending, or
threatened that could now or hereafter adversely affect the ownership or
operation of Seller except those (if any) that have been expressly disclosed to
the Purchaser in writing prior to the Effective Date. There are no bankruptcy
proceedings pending, being contemplated by, or to the knowledge of Seller,
threatened against Seller. All property taxes and production taxes that have
become due or payable before the Closing Date have been paid, and all income
taxes and obligations resulting thereto that could result in a lien or other
claim against any of the Assets that are the subject of this Agreement have been
paid.

 

(h) Compliance. The NOACK Field Assets have been operated in accordance with all
applicable laws, orders, rules and regulations of all governmental authorities
having or asserting jurisdiction relating to the ownership and operation
thereof, including the production of all hydrocarbons attributable thereto. To
the best of Seller’s knowledge, all necessary governmental certificates,
consents, permits, licenses or other authorizations with regard to the ownership
or operation of the NOACK Field Assets have been obtained and no violations
exist or have been recorded in respect of such licenses, permits or
authorizations except for those (if any) which have been expressly disclosed to
the Purchaser in writing prior to the Effective Date.

 

(i) Consents, Waivers and Preferential Rights. There are no consents or waivers
of preferential purchase or other rights necessary to prevent the valid
conveyance to Purchaser of the NOACK Field Assets that is contemplated by this
Agreement (excluding governmental consents and approvals (if any are necessary)
that are customarily obtained post-Effective Date), except for a right of first
refusal held or owned on the lease described in Exhibit A by Noak Farms, LLC.
Seller has obtained a waiver of this right of first refusal.

 

(j) Brokers. No broker or finder is entitled to any brokerage or finder’s fee,
or to any commission, based in any way on agreements, arrangements or
understandings made by or on behalf of Seller for which Purchaser has or will
have any liabilities or obligations (contingent or otherwise).

 

(k) Organization and Good Standing. Seller is a corporation, validly existing
and in good standing under the laws of the State of Texas and has all requisite
corporate power and authority to own, lease and operate the NOACK Field Assets,
to carry on its business as now conducted and to perform its obligations under
this Agreement, and to perform its obligations hereunder and thereunder.

 



 3 

   

 

(l) Corporate Power. The Seller has full corporate power and authority to
execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
Seller in connection with the consummation of the transactions contemplated by
this Agreement, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Seller of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on behalf of Seller. This Agreement has been duly executed and delivered by
Seller and (assuming the due authorization, execution and delivery by the
Purchaser) this Agreement constitutes the legal, valid and binding obligations
of Seller, enforceable against Seller in accordance with their respective terms.

 

Ø Purchaser’s Covenants, Representations and Warranties. The Purchaser
covenants, represents and warrants to Seller that:

 

(a) Brokers. No broker or finder is entitled to any brokerage or finder’s fee,
or to any commission, based in any way on agreements, arrangements or
understandings made by or on behalf of Purchaser for which Seller has or will
have any liabilities or obligations (contingent or otherwise).

 

(b) Organization and Good Standing. Purchaser is a limited liability company,
validly existing and in good standing under the laws of the State of Texas and
has all requisite corporate power and authority to perform its obligations under
this Agreement.

 

(c) Corporate Power. The Purchaser has full corporate power and authority to
execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
Purchaser in connection with the consummation of the transactions contemplated
by this Agreement, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Purchaser of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on behalf of Seller. This Agreement has been duly executed and delivered by
Purchaser and (assuming the due authorization, execution and delivery by the
Seller) this Agreement constitutes the legal, valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms.

 

Ø Further Assurances. Seller and Purchaser shall each, on a timely basis,
execute, acknowledge and deliver all such further conveyances, certificates,
notices, assumptions, releases and such other instruments, and shall, on a
timely basis, take such further actions, as may be reasonably necessary or
appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the assets, rights, titles, interests, estates, remedies, powers
and privileges intended to be conveyed to Purchaser under this Agreement and to
otherwise make effective the transactions contemplated hereby.

 



 4 

   

 

Ø Entire Agreement. This Agreement contains the entire agreement of the parties
hereto. There are no other agreements, oral or written, and this Agreement can
be amended only by written agreement signed by the parties hereto, and by
reference, made a part hereof.

 

Ø Assignment. This Agreement may not be transferred or assigned, in whole or in
part, by either party without the prior written consent of the other party being
first obtained. After Closing, Purchaser may convey or assign the Assets to a
third party, subject to all of Purchaser’s obligations and Seller’s rights
hereunder.

 

Ø Binding Effect. This Agreement, and the terms, covenants, and conditions
herein contained, shall inure to the benefit of and be binding upon the
permitted successors, and permitted assigns of each of the parties hereto.

 

Ø Expenses. Except as otherwise provided in this Agreement, Seller and Purchaser
shall each bear their own respective expenses, including without limitation
attorney’s fees, incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby. Notwithstanding the foregoing, in the event of any action or proceeding
to interpret or enforce this Agreement, the prevailing party in such action or
proceeding shall be entitled to have and recover from the non-prevailing party
such costs and expenses (including, without limitation, all court costs and
reasonable attorneys’ fees) as the prevailing party may incur in the pursuit or
defense thereof.

 

Ø Indemnification of Purchaser. Seller agrees to and shall indemnify Purchaser
and its officers, directors, employees, agents, representatives, successors and
assigns (each a “Purchaser Party”), and save and hold each of them harmless from
and against, and pay on behalf of or reimburse any Purchaser Party as and when
incurred for, all claims, costs, expenses, liabilities and/or losses of every
type nature and character whatsoever pertaining to, arising out of or relating
to the NOACK Field Assets and occurring (in whole or in part) prior to the
Effective Date. Seller also agrees to and shall indemnify Purchaser and its
officers, directors, employees, agents, representatives, successors and assigns,
and save and hold each of them harmless from and against, and pay on behalf of
or reimburse any Purchaser Party, for any actual losses, costs, expenses,
liabilities, damages and injury arising from, related to any breach of any
covenant or warranty by Seller set forth herein.

 

Ø Indemnification of Seller. Purchaser agrees to and shall indemnify Seller and
its officers, directors, employees, agents, representatives, successors and
assigns (each a “Seller Party”), and save and hold each of them harmless from
and against, and pay on behalf of or reimburse any Seller Party as and when
incurred for, all claims, costs, expenses, liabilities and/or losses of every
type nature and character whatsoever pertaining to, arising out of or relating
to the NOACK Field Assets and occurring (in whole or in part) on or subsequent
to the Effective Date. Purchaser also agrees to and shall indemnify Seller and
its officers, directors, employees, agents, representatives, successors and
assigns, and save and hold each of them harmless from and against, and pay on
behalf of or reimburse any Seller Party, for any actual losses, costs, expenses,
liabilities, damages and injury arising from, related to any breach of any
covenant or warranty by Purchaser set forth herein.

 



 5 

   

 

Ø Section Headings. The section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.

 

Ø Publicity. Neither Seller nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of Purchaser or Seller, disclosure is otherwise required by applicable
law, provided that the party intending to make such release shall use its
reasonable efforts consistent with such applicable law to consult with the other
party with respect to the text thereof.

 

Ø Severability. If any provision of this Agreement or application to any party
or circumstance shall be determined by any court of competent jurisdiction to be
invalid and unenforceable to any extent, the remainder of this Agreement or the
application of such provision to such person or circumstances, other than those
as to which it is so determined invalid or unenforceable, shall not be affected
thereby, and each provision hereof shall be valid and shall be enforced to the
fullest extent permitted by law.

 

Ø No Third Party Beneficiary. Except as otherwise expressly set forth herein, no
term or provision of this Agreement is intended to or shall be for the benefit
of any person or entity not a party hereto, and no such other person or entity
shall have any right or cause of action hereunder, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, nor shall any provision give any
third persons any right of subrogation or action over and against any party to
this Agreement.

 

Ø Governing Law. This Agreement shall be governed by the applicable laws of the
State of Texas, without regard to its choice or conflicts of law rules or
principles.

 

Ø Venue. The parties acknowledge their agreement and irrevocably consent to the
courts situated in Milam County, Texas, as the sole and exclusive venue for
litigation of any type, nature or character whatsoever between the parties
pertaining in any manner whatsoever to this Agreement.

 

Ø Authorization. The undersigned natural persons executing this Agreement
warrant and represent that they are duly authorized to do so and to bind the
entity for which they sign.

 

Ø Time of the Essence. Time is of the essence in all things pertaining to the
performance of this Agreement.

 



 6 

   

 

Ø Currency. All dollar amounts are expressed in United States currency.

 

Ø Survival of Obligations. To the extent necessary to carry out the terms and
provisions hereof, the terms, conditions, obligations and rights set forth
herein shall not be deemed terminated at the time of the execution and delivery
of the assignment provided in Paragraph 1, above or the payment of the purchase
price provided in Paragraph 2, above. Nor will they merge into the assignment
provided in Paragraph 1, above.

 

Ø Multiple Counterparts. For purposes of the execution of this Agreement,
signature pages transmitted by facsimile or email shall be given the same weight
and effect as, and treated as, original signatures which can be signed in
multiple counterparts.

 

Ø NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, THIS
AGREEMENT WILL AUTOMATICALLY BE DEEMED NULL AND VOID, WITHOUT FURTHER NOTICE, IF
THE 1st DEPOSIT OF $121,500.00 USD IS NOT RECEIVED BY 5PM CST, NOVEMBER 9th,
2018. ANY CREDITS WILL BE WITHHELD BY SELLER.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective for all purposes as of the Effective Date.

 

 

SELLER:   PURCHASER:       Petrolia Energy Corporation   Crossroads Petroleum
L.L.C.           By:     By:     Zel C. Khan, CEO & President       Jorge
Medina, Managing Member

 

 7 

   

 

EXHIBIT A

 

NOACK FIELD ASSETS

 



1) All leasehold working interests, in and to all the oil, gas and/or mineral
leases which are now owned or may be hereafter acquired by the Seller which
pertain to, cover and/or include the following lands in Milam County, Texas
(collectively, the “Leases):

 

Oil and Gas Lease dated July 3,2013, recorded in Volume 1203, Page 189 of the
Records of Milam, County, Texas, from Kingman Operating Company, Inc, as Lessor
to Rockdale Resources Corporation, as Lessee on the following describe land in
Milam County, to wit: Being 623.29 acres, more or less, out of the James Reese
League, A-303, in Milam, County, Texas.

 

Well Listing:

 

Noack Farm A-1

Noack Farm A-2

Noack Farm A-3

Noack Farm A-4

Noack Farm A-7

Noack Farm A-8

Noack Farm A-9

Noack Farm A-12

Noack Farm A-13

Noack Farm A-16

Noack Farm A-18

Noack Farm A-19

Noack Farm A-22

Noack Farm A-23

Noack Farm A-24

Noack Farm C-1

 

2) All rights, titles, and interests of every type whatsoever in real, personal
and intangible property rights which are now owned or may be hereafter acquired
by the Seller which are appurtenant to the above described lands and Lease,
including without limitation the following:

 

i. As well as all rights, titles and interests in or derived from pooling or
unit agreements, orders and decisions of state regulatory authorities
establishing pooling rights and/or units, joint operating agreements, enhanced
recover and injection agreements, gas sales contracts, farm-out agreements and
farm-in agreements, options, drilling agreements, exploration agreements,
assignments of operating rights, working interests and subleases;

 

ii. All royalties, overriding royalties, production payments, rights to take
royalties in kind, and/or other interests in production of oil, gas and/or other
minerals pertaining to the Lease;

 

iii. All equipment, wells, machinery, fixtures, related inventory and other
personal property located in, on, or used in connection with the Lease;

 

iv. All oil, condensate, natural gas liquid produced from or pertaining to the
Lease after the Effective Date, and all inventory, including line fill and
inventory below the pipeline connection in tanks, attributable to the Leases
and/or Units;

 

v. All contractual rights and all contracts and agreements of every type, nature
and character whatsoever pertaining to the Lease;

 

vi. All rights-of-way, easements, servitudes and franchises acquired or used in
connection with operations for the exploration and/or production of oil, gas
and/or other minerals pertaining to the Lease; and

 

vii. All permits and licenses of any nature owned, held or operated in
connection with operations for the exploration and/or production of oil, gas
and/or other minerals pertaining to the Lease, to the extent such permit and
licenses are transferable.

 

 8 

   

 